PER CURIAM.
Appellants, Dr. John Lanza (Lanza) and Attorney General, Charles Crist appeal the trial court’s non-final order denying Lan-za s motion to dismiss for improper venue or, in the alternative, motion to transfer to St. Lucie County. We affirm.
In this case, Appellees, Lawnwood Medical Center, Inc., sued Lanza and the Attorney General in a declaratory judgment action. Because the Attorney General was a party to the action at the time the motion was ruled upon, venue in Leon County was proper. See Dep’t of Children & Families v. Sun-Sentinel, Inc., 865 So.2d 1278 (Fla.2004) (noting the “home venue privilege” provides that venue in a suit against the state is proper only in the county in which the state maintains its principal headquarters); see also § 47.021, Fla. Stat. (2003) (providing “[ajctions against two or more defendants residing in different counties may be brought in any county in which any defendant resides.”). Since Lanza moved to have the case dismissed or venue changed when the Attorney General was still a party to the action, the trial court did not err by denying Lanza’s motion at that time.
AFFIRMED.
ERVIN, ALLEN, and HAWKES, JJ., concur.